USGBC SDNY

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOc# |
SOUTHERN DISTRICT OF NEW YORK * DATE FILED:
be eee eee eee x
UNITED STATES OF AMERICA : CONSENT PRELIMINARY ORDER OF
FORFEITURE/MONEY JUDGMENT
vy.
S3 17 Cr. 569 (ER)
JAMES TONER,
Defendant.
be eee eee eee eee eee x

WHEREAS, on or about December 12, 2018, JAMES TONER, (the “defendant’”),
was charged, among others, in a one-count Superseding Information, $3 17 Cr. 569 (ER) (the
“Information”), conspiracy to commit wire fraud, in violation of Title 18, United States Code,
Sections 371 and 1343 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds traceable to the commission of the
alleged offense, including but not limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of the alleged offense that the defendant
personally obtained;

WHEREAS, on or about December 12, 2018, the defendant pled guilty to Count
One of the Information, pursuant to a plea agreement with the Government, wherein the defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit
a sum of money equal to $48,000 in United States currency, representing the amount of proceeds

derived from the offense in Count One of the Information;

 

 
WHEREAS, the defendant consents to the entry of a money judgment in the amount
of $48,000 in United States currency representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant personally obtained; and

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorneys Olga Zverovich and Michael McGinnis, of counsel, and the defendant and his counsel,
Rodney Villazor, Esq., that:

1, As a result of the offense charged in Count One of the Information, to
which the defendant pled guilty, a money judgment in the amount of $48,000 (the “Money
Judgment”) in United States currency, representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant personally obtained, shall be entered
against the defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,
this Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, JAMES
TONER, and shall be deemed part of the sentence of the defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by
postal money order, bank or certified check, made payable, in this instance, to the United States
Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Asset Forfeiture Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name and case number.

 

 
4, The United States Department of Treasury or its designee shall be
authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,
and the United States shall have clear title to such forfeited property.

5. Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek
forfeiture of substitute assets of the defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Chief of the Money Laundering and Asset Forfeiture Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

 

 
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

7/7
By: ( ky
OLGA ZVEROVICH
Assistant United States Attorney
One St. Andrew’s Plaza
New York, N.Y. 10007

Office: (212) 637-2514

JAMES TONER
DEFENDANT

inant

ee

 

By: x ;
JAMES TONER

RODNEY VILLAZOR, ESQ.
Attorney for JAMES TONER

NS

SO ORDERED:

ZH

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

Palen

DATE

bah

DATE

121) JA014
DATE

lal 1°)
DATE

 

 
